Title: To James Madison from William C. C. Claiborne, 24 November 1801 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


24 November 1801, Natchez. Reports his arrival on 23 Nov. after a journey made unduly difficult and dangerous by low rivers and high winds. Describes the land on the Mississippi as “pretty well adapted to Cultivation” but notes that “this extensive Country has been greatly forsaken, or rather, neglected by man,” there being only three small settlements on the Spanish side between the mouth of the Ohio River and Natchez. Visited the Spanish village at New Madrid where the fort had been recently destroyed by fire; its inhabitants are mainly French. On the American side the only settlement before Walnut Hills, which is over seven hundred miles from the mouth of the Ohio, is the Chickasaw Bluffs garrison of Fort Pickering. Commends Captain Sparks, commander at the post, and his men for their aid to distressed boatmen. Suggests need to establish several other military posts on the Mississippi as the “western commerce is already immensely valuable, and is becoming more so, every year.” Notes that Steele is still too ill to assist with administration and that Sargent’s pamphlet assailing the president and Claiborne while defending his own official conduct is in general circulation. Doubts it will have any effect; believes the “warmth of Party, has of late, considerably abated” and that the majority in the district are disposed to support his administration. Promises to communicate proceedings of the legislature, which convenes 1 Dec. Hopes to restore harmony and confidence in government.
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 4 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:9–12.

